Fourth Court of Appeals
                                       San Antonio, Texas
                                           November 10, 2022

                                          No. 04-22-00726-CV

    IN RE Maria GONZALEZ, Eliseo Gonzalez, Lucy Harvest, Scott Grice, Miriam Grice and
                                 Democrats Abroad

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

        On October 31, 2022, relators filed a petition for writ of mandamus containing a request
for immediate emergency relief. After considering the petition and the record, this court
concluded relators did not show they were entitled to the relief sought and denied relators’
petition for writ of mandamus on November 1, 2022. 2

       On November 2, 2022, relators filed a motion for reconsideration and rehearing
requesting this court reconsider our November 1, 2022 order. After consideration, relators’
motion for reconsideration and rehearing is DENIED.


           It is so ORDERED on November 10, 2022.

                                                                            PER CURIAM

Attested to: ____________________________
               MICHAEL A. CRUZ,
               Clerk of Court




1
  This proceeding arises out of relators’ federal postcard application complaint against Bexar County Election
Officials. See Tex. Elec. Code Ann. § 273.061(a) (“[A] court of appeals may issue a writ of mandamus to compel
the performance of any duty imposed by law in connection with the holding of an election or a political party
convention, regardless of whether the person responsible for performing the duty is a public officer.”).
2
  Additionally, we denied relators’ request for immediate emergency relief as moot.